Jackson, Justice.
1. Error is assigned, that the court erred in permitting the verdict to be transferred from a wrong declaration, which they seem to have had by mistake, to the declaration on which the trial was had, the jury being in court and having just delivered their verdict. Similar irregularities have been frequently corrected, and we do not see that error was committed. The ground of complaint is, that the court erred in allowing the transfer, not that the paper was out in the jury room which ought not to have been there.
2. The letter contained internal, evidence that it referred to the notes sued on and the steam saw-mill, which was their consideration, and it was therefore properly admitted in evidence.
3. The evidence abundantly sustains the verdict, and the court was right not to set it aside.
Judgment affirmed.